ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
Kearfott Corporation                                 )   ASBCA Nos. 58197, 58865
                                                     )
Under Contract No. N00030-94-C-0041 et al.           )

APPEARANCES FOR THE APPELLANT:                           Stephen D. Knight, Esq.
                                                         Ashley N. Barbera Amen, Esq.
                                                          Smith Pachter Mc Whorter PLC
                                                          Vienna, VA

APPEARANCE FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       Following an Alternative Dispute Resolution mediation process, the parties
entered into a settlement agreement and release and have jointly requested that the
Board enter judgment in the above-referenced appeals.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' settlement agreement and release, that the appeals are sustained. In the nature
of a consent judgment, the Board makes a monetary award in the amount of
$2,715,966.76, representing the sum of $2,613,666.76 of principal due to appellant
(the "principal amount"), and $102,300.00 in interest owed on amounts previously
paid by the government to appellant. Interest on the principal amount shall be
calculated as follows: (1) interest on the amount of $57,974.40 shall be calculated
from 15 February 2012 through the date of payment in accordance with 41 U.S.C.
§ 7109; and (2) interest on the amount of$2,555,692.36 shall be calculated from
30 April 2013 through the date of payment in accordance with 41 U.S.C. § 7109.




                                                 R~
       Dated: 6 May 2015




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
     I concur                                      I concur




     MARK N. STEMPLER                              RIC
     Administrative Judge                          Administrative Judge
     Acting Chairman                               Vice Chairman
     Armed Services Board                          Armed Services Board
     of Contract Appeals                           of Contract Appeals


           I certify that the foregoing is a true copy of the Opinion and Decision of the
     Armed Services Board of Contract Appeals in ASBCA Nos. 58197, 58865, Appeals of
     Kearfott Corporation, rendered in conformance with the Board's Charter.

           Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




J                                             2

l
:1